Citation Nr: 1126772	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-28 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for the service-connected Hepatitis C virus (HCV).

2.  Entitlement to service connection for glucose intolerance/diabetes to include as secondary to the service-connected HCV.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.  

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the June 2006 decision, the RO increased the disability rating for the Veteran's service-connected HCV from 10 percent to 20 percent, effective from January 21, 2005.  The August 2006 decision confirmed and continued the 20 percent rating previously assigned for the service-connected HCV, and also denied the Veteran's claims of service connection for hypertension, glucose intolerance, and metabolic syndrome, all claimed as secondary to the service-connected HCV.  In the Veteran's notice of disagreement (NOD), received at the RO in April 2007, he asserted that that a higher rating was warranted for the HCV, and appealed the denial of service connection for glucose intolerance/diabetes, asserting that this condition was secondary to the HCV.  

The RO issued a Statement of the Case (SOC) addressing these two issues in August 2007.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in August 2007.  On the Form 9, the Veteran checked the box corresponding to a request for a travel board hearing before a Veterans Law Judge sitting at the RO; however, he later withdrew that request in a written statement received at the RO in March 2008.  

Meanwhile, in an August 2007 rating decision, the RO further increased the disability rating for the service-connected HCV to 40 percent, effective from January 21, 2005.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for glucose intolerance/diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hepatitis C is manifested by near-constant debilitating symptoms such as fatigue, malaise, and weakness, as well as right side abdominal pain and tenderness, including in the right upper quadrant; all of which is collectively so extreme that he is totally disabled.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a schedular evaluation of 100 percent for HCV have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of a 100 percent schedular rating for the service-connected HCV for the entire period covered by this appeal constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran asserts that a rating in excess of 40 percent is warranted for the service-connected HCV.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA records dating back to May 2001 show cirrhosis of the liver per a liver biopsy from February 2001.  At that time, the cirrhosis of the liver was productive of chronic inflammation and moderate macrovesicular steatosis.  He had elevated AST and ALT prior to therapy.  The Veteran complained of increased fatigue.  

The records further show that the therapy appeared to help with symptoms, but then the symptoms eventually would return, with the fatigue in particular, being a major problem.  The Veteran underwent several months of injection therapy in 2002, and then again in 2003.  A May 2004 note indicated that the Veteran had a history of hepatitis C with failed treatment.  A computerized tomography (CT) scan in August 2004 noted hepatosplenomegaly with mild fatty infiltration, and, although the Veteran's hepatitis C was stable at that time, he continued to have active disease.  

In January 2005, at the time he filed his claim for increase, the Veteran reported that his symptoms had begun to worsen, and that he was in constant pain with increasing fatigue.  VA records from October 2005 confirm that the Veteran had indeed relapsed after two treatments of pagasus and ribavarin.  Moreover, VA records from this point forward show a definite increase in the level of fatigue.  A VA examination in June 2006, for example, notes that the Veteran had "extreme" fatigue and found it difficult to do his job.  The examiner also notes that the Veteran had been treated with interferon and ribavirin for about a year, but that two months later, the symptoms had returned and he was put on Pegasys, which was of no help.  The Veteran also reported right lower quadrant pain, of about a 4 on a scale of 1 to 10 and that the symptoms resulted in his job being placed in jeopardy.  The examiner also noted that the Veteran had cirrhosis of the liver, level 4.  The examiner concluded, based on the Veteran's reported symptoms of extreme fatigue and abdominal pain, that his symptoms had "markedly" increased.  

The Veteran was examined again in July 2006.  At that time, the Veteran continued to complain of extreme fatigue, and again reported that he had a difficult time completing his job assignments, as a traffic signal technician.  No change in his condition was noted on examination with respect to the hepatitis C.

In a statement received at the RO in April 2007, the Veteran reported symptoms of nausea, vomiting, weakness, weight loss, and fatigue.  The Veteran reported that he had missed several days of work as a result of his HCV symptoms, and feared that his employment would be terminated as a result.  In August 2007, he reported pains and aches in his joints and abdomen.  He also reported that he had lost 25 pounds in the past two months.  

A VA outpatient record from March 2007 notes the Veteran's complaints of vomiting.

Additional evidence in support of the Veteran's claim for increase was received in March 2010, along with a waiver of review by the RO.  As a result of this waiver, the case was certified to the Board and the newly submitted evidence was sent directly to the Board without a preliminary review by the RO.  This evidence consists of two April 2009 opinions from VA doctors regarding the severity of the Veteran's hepatitis C, as well as an August 2009 VA Form 21-4192 Request for Employment Information.  The April 2009 memorandum, from the Chief of Hepatology at the Miami VA healthcare system, and Professor of Medicine at the University of Miami Leonard Miller School, noted that the Veteran developed cirrhosis of the liver as a result of his chronic hepatitis C which was diagnosed in 2000.  The doctor noted that the Veteran was treated for twelve months with Pegintron and ribavirin.  According to the doctor, the treatment required monthly visits, injections once a week, six pills daily and frequent laboratory testing.  Despite this treatment, the doctor noted that the Veteran was re-treated with Pegasys and ribavirin from May 2006 to November 2006; however, after the treatment was completed, the Veteran relapsed again.  The doctor indicated that, due to the hepatitis C and resultant cirrhosis, the Veteran suffered from severe fatigue, exhaustion, decreased concentration, right upper quadrant pain, and occasional night sweats.  Finally, the doctor indicated that the Veteran was totally disabled.  

In another April 2009 memorandum, the Veteran's VA primary care doctor noted that the Veteran had extreme fatigue due to permanent, chronic hepatitis C and was unemployable as a result.  

An August 2009 VA Form 21-4192 Request for Employment Information notes that the Veteran retired from his job after approximately 6 years due to extreme fatigue resulting in an inability to perform his job duties.  

There is no medical evidence of record which contradicts the above findings.  

The Veteran's service-connected for hepatitis C is currently rated as 40 percent disabling.  Diagnostic Code 7354 for hepatitis C allows for a 40 percent rating when there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating is assigned when there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

A 100 percent rating is assigned if the Hepatitis C infection produces near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 and under diagnostic code for sequelae.  See 38 C.F.R § 4.14.

Note (2): For purposes of evaluating conditions under diagnostic code 7354, 'incapacitating episode' means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

The term 'substantial weight loss' means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term 'minor weight loss' means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  See 38 C.F.R. § 4.112.

Here, according to the evidence above, there is no indication of substantial weight loss or incapacitating episodes; however, the Veteran clearly has near constant extreme fatigue, so much so, that he has become unemployable.  All of the medical evidence of record suggests this, and there is no medical evidence to contradict these findings.  Moreover, the evidence also shows that his HCV caused cirrhosis, with vomiting, abdominal pain, and objective (CT scan) evidence of hepatosplenomegaly.  Two VA doctors have determined that the Veteran is totally disabled, and the medical evidence of record shows that the Veteran has not responded to treatment.  

In light of the foregoing, the criteria for the 100 percent schedular rating are more nearly approximated, particularly because the Veteran's reports of his near-constant debilitating symptoms are supported by objective evidence of record, as well as the opinions of two VA doctors, including a specialist in the field of Heptatology.  

Resolving all doubt in the Veteran's favor, the assignment of a 100 percent disability rating for the service-connected HCV is warranted during the entire appeal period, as there is no time period during the claim period that warrants a different rating.

ORDER

A 100 percent disability rating is granted for the service-connected HCV, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks service connection on a secondary basis for aggravation of his diabetes mellitus.  The Veteran asserts that his liver dysfunction and medications and treatment therefor have caused his blood sugar to react in such a way that it is harder to control.  Additionally, the Veteran maintains that he has diabetic complications as a result of the hepatitis C and the medications and treatment taken to control it.  

The Veteran was examined by VA in July 2006, and the examiner opined that the Veteran's diabetes was unrelated to his Hepatitis C; however, that examiner did not consider the Veteran's contentions regarding aggravation.  While the HCV may not have caused diabetes or elevated blood sugars, the record reflects that there is a possibility that the Veteran's blood sugar/diabetes may be harder to control as a result of the HCV and/or due to the treatment therefor.  The examiner in July 2006 did not address this contention.  As such, the July 2006 examination is inadequate for the purpose for which it was administered, and another VA examination is necessary to address the question of aggravation.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from April 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA treatment records pertaining to the Veteran that date from April 2008.  

2.  Schedule the Veteran for the appropriate VA examination to determine the current nature and likely etiology of the Veteran's diabetes mellitus.  All indicated tests must be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should first opine whether it is at least as likely as not that the diabetes mellitus is related to active service.  The examiner should consider the Veteran's service treatment records, post-service treatment records, as well as the Veteran's testimony regarding symptoms and the date of onset.  The examiner should also provide an opinion as to whether it is at least as likely as not that any current diabetes mellitus is due to or caused by the Veteran's service-connected HCV.  Importantly, the examiner should also opine if the Veteran's service-connected HCV permanently aggravates current diabetes mellitus beyond its natural progress, particularly given the Veteran's credible reports of uncontrollable blood sugar, particularly during treatment for the Hepatitis C.  If aggravation is noted, then the examiner should opine as to what level of disability is attributable to aggravation.  A complete rationale should accompany all opinions expressed.

3.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), which addresses 38 C.F.R. § 3.310 and all relevant evidence of record, and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


